Motion Granted and Order filed June 14, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00137-CV
                                   ____________

   MARTIN A. LEBLANC, CHRISTOPHER J. RUSSO, TRIPLE RRR
  INVESTMENTS LLC, BASKET SPECIALTIES LLC, GULF COAST
  WIRELINE LLC, LONGHORN BITS LLC, PRIME 337 LLC, RUSSO
ENERGY LLC, AND RUSSO EXPLORATION, Appellants/Cross-Appellees

                                        V.

 SUPERIOR ENERGY SERVICES, INC., STABIL DRILL SPECIALTIES,
        L.L.C., AND SESI, L.L.C., Appellees/Cross-Appellants


                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-24818

                                     ORDER

      Before the court is an amended joint motion to dismiss the appeal as to certain
parties, filed by Superior Energy Services, Inc.; Stabil Drill Specialties, L.L.C.
(“Stabil Drill”); SESI, L.L.C.; Martin A. LeBlanc; Shorty’s Outdoor Adventures,
LLC (“Shorty’s”); and LeBlanc Real Estate Investments, LLC (“LeBlanc REI”).
Therein, these parties seek to dismiss the following portions of this proceeding, as
they have reached a full and final settlement of their disputes among themselves: (1)
Martin A. LeBlanc’s appeal against the judgment against him in favor of Stabil Drill,
(2) Stabil Drill’s appeal against the trial court’s denial of relief it was seeking against
Shorty’s and LeBlanc REI. The parties represent that the effect of this will be to
eliminate Martin A. LeBlanc, Shorty’s and LeBlanc REI as parties to this
proceeding.1 Stabil Drill intends to remain a party to this proceeding, however, as
it wishes to maintain an appeal against other parties to this proceeding. No party
has filed an objection to this motion, and the motion indicates that Christopher J.
Russo and multiple entities with a connection to him are unopposed to the motion.

       The court hereby GRANTS the amended joint motion to dismiss the appeal
as to certain parties. Martin A. LeBlanc; Shorty’s Outdoor Adventures, LLC; and
LeBlanc Real Estate Investments are hereby dismissed as parties to this proceeding.

                                             PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Bourliot and Wilson.




1
  Relatedly, counsel for those three parties (Reagan W. Simpson, John Kinchen, and Luis Fabrega)
seek to withdraw their appearances as they do not wish to continue to be counsel of record for any
parties in the case. The court hereby grants their requests.
                                                  2